Title: To James Madison from William Lee, 20 June 1804 (Abstract)
From: Lee, William
To: Madison, James


20 June 1804, Bordeaux. “By the Maria Capt. Hatton bound to Norfolk I have shipt you Ten Cases of Wine pr. Invoice enclosed. The red is of an Excellent quality. The white I bought in the Cask and myself bottled it and it came so very cheap I thought you would be pleased with my sending the whole. The rest of your order goes by the ship Sheffield Capt. Cowper who is to sail for Norfolk in a day or two. I am very sorry that this Wine could not be sent before. There has been no Vessels up for Norfolk, Alexandria or Baltimore for some time and the Embargo has prevented these two getting away sooner.”
